DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     JOSE ARMANDO TOME, JR.,
                            Appellant,

                                    v.

                        CITY OF HOLLYWOOD,
                              Appellee.

                              No. 4D21-1165

                         [December 30, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Ginger Lerner-Wren, Judge; L.T. Case No.
062019MO000502A88810.

  Ima Ocasio-Yrady, Miami, for appellant.

  Doug R. Gonzales, City Attorney, and Aylin Ruiz, Municipal Prosecutor,
Hollywood, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.